DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3: "A system" should read "The system"  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw et al. (US 2017/0014256 A1). 
Regarding claim 1, McGraw et al. disclose a system [0028] for mitigating potential for injurious effects through hip traction forces during a hip arthroscopy procedure or the like [0037, 0038], comprising a traction force measuring means (26) arranged to measure traction force applied to a patient during the procedure [0008], a processing means fig. 3 (36) arranged to periodically receive data signals indicative of the measured traction force during the procedure [0024], the processing means being configured to generate an alert signal fig. 4 (40) in the event that the measured traction force exceeds a maximum force threshold level [0027] [0034] at least partially based on a predetermined body mass of the patient [0030]. 
Regarding claim 2, McGraw et al. disclose the system according to claim 1, wherein the processing means is further configured to calculate, during the procedure, a time-force integral approximation [0030] and generate an alert signal in the event the time-force integral approximation exceeds a predetermined continuous force threshold [0030-0033]. 
Regarding claim 3, McGraw et al. disclose the system according to claim 2, wherein the continuous force threshold is at least partially based on the predetermined body mass of the patient [0030].
Regarding claim 4, McGraw et al. disclose a method for mitigating potential for injurious effects through hip traction forces during a hip arthroscopy procedure or the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775